Citation Nr: 0509141	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-26 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for colon cancer 
secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
December 1951 to March 1955, with additional reserve service 
with the Air National Guard from 1977 to 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought.  The 
appellant disagreed and this appeal ensued.  

In May 2004, the appellant testified at a hearing before the 
undersigned Acting Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  The record does not support exposure to asbestos during 
active military service.  

2.  Service medical records do not demonstrate a qualifying 
disease or injury during a period of active duty for training 
or a qualifying injury during a period of inactive duty 
training.  




CONCLUSIONS OF LAW

1. Asbestosis was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, and the evidence does not support entitlement to 
service connection for asbestosis on the basis of National 
Guard service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).  

2.  Colon cancer was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, and the evidence does not support entitlement to 
service connection for colon cancer on the basis of National 
Guard service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions were 
made after November 9, 2000, the date the VCAA was enacted.  
The appellant has been provided with a notice of the 
requirements necessary to substantiate the claims has been 
provided in a statement of the case and a supplemental 
statement of the case and other development letters of 
record.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claims, 
or of VA's or the appellant's responsibilities with respect 
to the evidence, is required.  See Quartuccio, 16 Vet. App. 
at 187.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified the sources of his treatment for a 
and records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claims, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claims.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA' s or 
the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  The 
evidence of record includes the service medical records, VA 
and private treatment records, and documents received on 
multiple occasions from the appellant and his 
representatives.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  It 
appears that all evidence identified by the appellant 
relative to the claims have been obtained and associated with 
the claims folder.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

The record demonstrates that colon cancer first manifested 
after positive hemoccult was shown in December 1995, some 40 
years after active duty service.  A December 1996 
consultative report first indicated early manifestations of 
asbestosis; that record also considered that there was a 
causative relationship between the veteran's colon cancer and 
his asbestos exposure.  

The veteran contends that he was exposed to asbestos during 
his active duty service from 1951 to 1955.  During his active 
service, the veteran held a radio operator rating on two 
different ships.  He asserts that asbestos was used to cover 
pipes as insulation and that when the ship vibrated, e.g. 
during naval gunfire, dust particles containing asbestos from 
the pipes would fall and contaminate the area, including 
where he slept.  The veteran also contends that the roof of 
his working spaces aboard ship was covered with asbestos-
insulated piping and, likewise, resulted in his exposure to 
asbestos.  

After service, the veteran became a civilian plumber/pipe 
fitter, an occupation to which the veteran admittedly 
involved routine direct exposure to asbestos.   Nevertheless, 
the veteran claims additional exposure to asbestos during the 
period while he was with the Indiana Air National Guard 
(1977-1994); during this reserve service, the veteran was a 
plumbing supervisor and environmental supervisor, which 
entailed heating system maintenance and additional exposure 
to asbestos insulation.  Apart from his duties with the Air 
National Guard, he provided additional plumber services in a 
civilian capacity at the base, which he claims entailed even 
additional exposure to asbestos. 

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular has been subsumed verbatim 
as § 7.21 of VA manual ADMIN21.

More recently the Court has held that "neither MANUAL M21-1 
nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, these 
sources are guidelines for adjudication of claims involving 
high exposure of asbestos and for informing adjudicators as 
to the prevalence of disease found in insulation and shipyard 
workers.  These documents direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure."  Dyment v. 
West, 13 Vet. App. 141 (1999); see also Nolen v. West, 
12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

The applicable section of Manual M21-1 notes that some of the 
major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease has been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, many of these shipyard workers 
had only recently come to medical attention because the 
latent period for asbestos-related diseases varies from 10 to 
45 or more years between first exposure and development of 
disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  Department of Veterans 
Affairs, Veteran's Benefits Administration, Manual M21-1, 
Part 6, Chapter 7, Subchapter IV, § 7.21 b.

While Manual M21-1 indicates that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease, as always, the reasonable 
doubt doctrine is for consideration in such claims.  The 
guidelines also indicate that asbestosis, pleural effusions 
and fibrosis, and pleural plaques are to be rated analogous 
to silicosis.  Id.

Turning to the case at hand, entitlement to service 
connection for cancer and/or asbestosis is not otherwise 
warranted on a presumptive basis inasmuch as the diseases 
manifested so long after active duty service.  Entitlement to 
service connection on a presumptive basis does not extend to 
service other than actual active duty and, even if it did, 
the claimed disorders manifested beyond the allowed time 
frame permitted under 38 C.F.R. § 3.307 (a)(3).  

Even so, a claimant is not precluded from establishing 
service connection.  In this case, the veteran essentially 
asserts that his general shipboard active duty resulted in 
asbestos exposure.  His service records and statements 
reflect that he served aboard a Navy ship between 1951 and 
1955 as a Radioman.  A Radioman is not shown to be a ship's 
engineering occupation that entails work with pipes, 
insulation, flooring etc. such as would engender routine 
exposure to asbestos.  The records do not reflect any 
specific exposure to asbestos.  The testimonial evidence 
suggests that the insulated pipes aboard ship were covered 
with a sheathing that enclosed the asbestos insulation.  
Moreover, as noted above, the Court has determined that 
shipboard service in and of itself does not create a 
presumption of exposure to asbestos.  The veteran's 
assertions as to his exposure during active service do not 
set him apart from the general ships population such as if 
his occupational specialty were one that was recognized as 
working with asbestos.  In consideration of all the 
foregoing, the Board concludes that the preponderance of the 
evidence is against any significant exposure to asbestos 
during the veteran's active duty service.  Accordingly, 
entitlement to service connection for the claimed disorders 
based on the veteran's active duty service is not warranted.  

Turning next to the veteran's post active duty years, such 
years break down into periods of civilian employment together 
with some overlapping military service with the Air National 
Guard.  Any civilian occupational exposure to asbestos, 
regardless if such exposure were on a military base in a 
civilian capacity, would not serves as a basis to award 
entitlement to service connection.  Service with the National 
Guard might provide a basis for entitlement to service 
connection.  While on active duty, a serviceman is regarded, 
for all intents and purposes, as on the job 24 hours a day, 
seven days a week.  Service with the reserves or the National 
Guard and even presence on a military facility in such a 
capacity comprises a portion of a day, week, month or year.  
Service with the Air National Guard in this case was 
performed during the period from 1977 to 1994.  That service 
is further broken down into periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA), with the vast majority of service presumably as 
INACDUTRA.  

The law makes a further clear distinction between ACDUTRA and 
INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995).  It is possible for an individual who serves on 
ACDUTRA and INACDUTRA to establish service connection for a 
disability and to received VA compensation benefits for a 
disability.  However, some of the legal requirements for 
establishing entitlement to those benefits are different from 
those for veterans who served on active duty.  

Although the veteran in this case is a "veteran", as that 
term is defined under the law, for the purposes of the period 
of active duty from 1951 to 1955, he has not yet established 
that he is a "veteran" for purposes of his National Guard 
service from 1977 to 1994 because he has not shown that he 
"was disabled . . . from a disease or injury incurred or 
aggravated in line of duty" during a period of ACDUTRA, or 
that he "was disabled . . . from an injury incurred or 
aggravated in line of duty" during INACDUTRA.  38 U.S.C.A. § 
101(24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) 
(citing Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995), for 
the proposition that, "if a claim relates to period of active 
duty for training, a disability must have manifested itself 
during that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve veteran 
status for purposes of that claim" (emphasis in McManaway)); 
see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998), citing Paulson, 7 Vet. App. at 470 ("[A]n individual 
who has served only on active duty for training must 
establish a service-connected disability in order to achieve 
veteran status.").  On the other hand, an individual on 
INACDUTRA is entitled to disability compensation only for 
residuals of injuries suffered and not for disability based 
on disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 
(1993); 38 U.S.C.A. § 101(24) (West 1992); 38 C.F.R. § 
3.6(a). 

VA must ascertain whether there is evidence of asbestos 
exposure before, during, or after service; and determine 
whether the disease is related to the putative exposure.  
Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 
Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).  In this case, the weight of the evidence is 
against asbestos exposure during active duty.  Service 
medical records for the veteran's active duty and/or his any 
service with the Air National Guard are entirely silent as to 
complaints, treatment or diagnoses relating to the claimed 
disorders.  The veteran acknowledges significant asbestos 
exposure during his civilian occupation after active duty.  
Thus, in this case, the Board finds that the preponderance of 
the evidence is against a claim that asbestosis and/or colon 
cancer is the result of an injury or disease incurred in the 
line of duty during active duty for training or from an 
injury incurred in line of duty during inactive duty for 
training.  Therefore, the Board concludes that entitlement to 
service connection for the claimed disorders must be denied..  
38 U.S.C.A. §§ 101(24), 1110, 1111, 1131, 1153; 38 C.F.R. §§ 
3.6, 3.303, 3.304, 3.306.  

With respect to the veteran's ACDUTRA and/or INACDUTRA, the 
Board's decision derives from the absence of medical record 
evidence of complaints, treatment or diagnoses relating to 
the claimed disorders during such service.  Although a 
current VA examination has not been scheduled, a VA 
examination is not indicated in the absence of a qualifying 
disease or injury during ACDUTRA and/or INACDUTRA.  Moreover, 
given the significant civilian exposure to asbestos, it is 
more likely that the veteran's claimed disorders derive from 
that civilian exposure rather than from qualifying military 
service.

The evidence does not demonstrate nor is it asserted that he 
experienced a qualifying disease during a period of active 
duty for training or during inactive duty training.  
Accordingly, the Board is without authority to grant the 
remedy sought.  Changes in policy, law, and regulation are 
beyond the scope of the Board's jurisdiction.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.101.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 
1361 (2001) (the benefit of the doubt rule applies only when 
the positive and negative evidence renders a decision "too 
close to call").   


ORDER

Entitlement to service connection for colon cancer is denied. 

Entitlement to service connection for asbestosis is denied. 



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


